UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Lyondell Chemical Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: x Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Lyondell Chemical Company 1221 McKinney Street, Suite 700 Houston, Texas 77010 October 12, 2007 Dear Shareholder: You are invited to attend a special meeting of the shareholders of Lyondell Chemical Company to be held on November 20, 2007, beginning at 9:00 a.m. Central Time in Lyondell’s General Assembly Room, Two Houston Center, 909 Fannin, Suite 400, in Houston, Texas 77010. On July 16, 2007, we entered into a merger agreement providing for the merger of Lyondell with a subsidiary of Basell AF.If the merger is completed, you will be entitled to receive $48.00 in cash, without interest and less any applicable withholding tax, for each share of Lyondell’s common stock that you own.At the special meeting, you will be asked to approve and adopt the merger agreement. Lyondell’s board of directors has approved the merger agreement and the transactions contemplated thereby, including the merger.Lyondell’s board of directors has determined that the merger agreement and those transactions are advisable, fair to, and in the best interests of, Lyondell’s shareholders.Our board of directors recommends that Lyondell’s shareholders vote “FOR” the approval and adoption of the merger agreement. The accompanying proxy statement provides you with detailed information about the special meeting, the background and reasons for the merger, and the terms of the merger agreement, and includes the merger agreement as Appendix A.We urge you to read the entire proxy statement and the merger agreement carefully before voting. Your vote is important, regardless of the number of shares of common stock you own.We cannot complete the merger unless holders of a majority of all shares of Lyondell common stock outstanding on the record date vote to approve and adopt the merger agreement.It is important that your shares be voted whether or not you plan to be present at the special meeting.You may submit a proxy over the Internet, by telephone or by mailing a traditional proxy card.Please either sign, date and return the enclosed proxy card in the enclosed postage-paid envelope or instruct us over the Internet or by telephone as to how you would like your shares voted.Submitting a proxy over the Internet, by telephone or by written proxy will ensure your representation at the special meeting if you do not attend in person.Instructions on how to submit a proxy over the Internet, by telephone or by written proxy are on the proxy card enclosed with the proxy statement.If you do not vote, it will have the same effect as voting against the adoption of the merger agreement.If your shares are held in “street name,” you must instruct your broker in order to vote. Thank you for your cooperation and your continued support of Lyondell. Sincerely yours, /s/ Dan F. Smith Dan F. Smith Chairman, President and Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the merger, passed upon the merits or fairness of the merger agreement or the transactions contemplated thereby, including the merger, or passed upon the adequacy or accuracy of the disclosure in the accompanying proxy statement.Any representation to the contrary is a criminal offense. This proxy statement is dated October 12, 2007, and is being sent to shareholders on or about October 17, 2007. Lyondell Chemical Company Notice of Special Meeting of Shareholders TIME AND DATE Tuesday, November 20, 2007, beginning at 9:00 a.m., Central Time PLACE Lyondell Chemical Company General Assembly Room Two Houston Center 909 Fannin, Suite 400 Houston, Texas 77010 ITEMS OF BUSINESS · To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated as of July16, 2007, among Basell AF, a Luxembourg company that is constituted as a Société en Commandite par Action (“Basell”), BIL Acquisition Holdings Limited, a Delaware corporation and wholly owned subsidiary of Basell (“Merger Sub”), and Lyondell Chemical Company, a Delaware corporation (“Lyondell”), as such agreement may be amended from time to time.Among other things, the merger agreement provides for: o the merger of Merger Sub with and into Lyondell, with Lyondell as the surviving corporation, and o the conversion of each outstanding share of Lyondell common stock (other than shares held by Lyondell, Basell, Merger Sub or any of their direct or indirect subsidiaries and shares held by shareholders who validly perfect their appraisal rights under Delaware law) into the right to receive $48.00 in cash, without interest and less any applicable withholding tax. · To consider and vote upon a proposal to adjourn the special meeting, if necessary, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve and adopt the merger agreement. · To transact any other business that may properly come before the special meeting or any adjournments or postponements of the special meeting. The merger agreement and the merger are described in the accompanying proxy statement, and a copy of the merger agreement is attached to the proxy statement as Appendix A.We urge you to read the entire proxy statement and the merger agreement carefully before voting. RECORD DATE Shareholders of record at the close of business on October 9, 2007, the record date for the shareholder meeting, will be entitled to vote at the special meeting and, unless a new record date is set, atany adjournment or postponement of the special meeting. VOTING Your vote is very important.We cannot complete the merger unless holders of a majority of all shares of Lyondell common stock outstanding on the record date vote to approve and adopt the merger agreement.Your failure to vote in person at the special meeting or to otherwise submit a proxy will have the same effect as a vote “AGAINST” approval and adoption of the merger agreement.Whether or not you plan to attend the special meeting, please cause your shares to be voted as soon as possible by submitting a proxy: · over the Internet, · by telephone or · by mail. See the instructions on the enclosed proxy card. Shareholders who do not vote in favor of the approval and adoption of the merger agreement will have the right to seek appraisal of the fair market value of their shares if they deliver a demand for appraisal before the vote is taken on the merger agreement and comply with all requirements of Delaware law, which are summarized in the accompanying proxy statement. ATTENDING THE SPECIAL MEETING In order to attend the special meeting in person, you must be a shareholder of record on the record date, hold a valid proxy from a record holder or be an invited guest of Lyondell.If you attend, please note that you may be asked to present valid picture identification.If your shares of Lyondell common stock are held through a broker, bank or other nominee, you must bring to the special meeting an account statement or letter from the holder of record indicating that you beneficially owned the shares on the record date. STOCK CERTIFICATES If you have certificates representing shares of Lyondell common stock, please do not send your certificates to Lyondell at this time.If the merger agreement is approved and adopted and the merger is completed, you will receive instructions regarding the surrender of your certificates to receive payment for your shares of Lyondell common stock. By Order of the Board of Directors, /s/ Michelle S. Miller Michelle S. MillerHouston, Texas SecretaryOctober 12, 2007 TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT LYONDELL'S SPECIAL MEETING AND THE MERGER 7 FORWARD-LOOKING STATEMENTS 12 PARTIES INVOLVED IN THE PROPOSED TRANSACTION 13 THE SPECIAL MEETING 14 Date, Time and Place of the Special Meeting 14 Purpose 14 Record Date and Quorum 14 Vote Required for Approval 14 Proxies and Revocation of Proxies 15 Solicitation of Proxies 16 Householding 16 Adjournments 16 Attending the Special Meeting 17 THE MERGER 17 Background of the Merger 17 Reasons for the Merger; Recommendation of Lyondell's Board of Directors 24 Financial Projections 27 Opinion of Lyondell's Financial Advisor 29 Certain Effects of the Merger 35 Interests of Lyondell's Directors and Executive Officers in the Merger 36 Financing Arrangements 42 Regulatory Matters 45 Amendment to Lyondell's Rights Agreement 45 Material U.S. Federal Income Tax Consequences 46 Litigation Related to the Merger 47 TERMS OF THE MERGER AGREEMENT 48 General; The Merger 48 When the Merger Becomes Effective 49 Merger Consideration 49 Treatment of Options and Other Awards 49 Payment for Shares of Lyondell Common Stock 50 Representations and Warranties 50 Lyondell's Conduct Pending Completion of the Merger 53 No Solicitation of Competing Proposals 56 Special Meeting of Lyondell's Shareholders; Recommendation of Lyondell's Board of Directors 58 Regulatory Approvals; Other Agreements 58 Employee Matters 59 Indemnification and Insurance of Lyondell's Directors and Officers 59 Agreements Regarding Financing 59 Tender Offer 61 Business of Basell 62 Conditions to the Merger 62 Termination of the Merger Agreement 64 Effects of Termination of the Merger Agreement 64 Expenses 65 Specific Performance 65 Amendment, Extension or Waiver of the Merger Agreement 65 MARKETS AND MARKET PRICE 66 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 67 APPRAISAL RIGHTS 69 FUTURE SHAREHOLDER PROPOSALS 71 WHERE YOU CAN FIND MORE INFORMATION 72 Appendix A: Agreement and Plan of Merger, dated as of July 16, 2007, among Basell AF, BIL Acquisition Holdings Limited and Lyondell Chemical Company A-1 Appendix B: Opinion of Deutsche Bank Securities Inc., dated as of July 16, 2007 B-1 Appendix C: Delaware General Corporation Law (Section 262) C-1 Table of Contents SUMMARY TERM SHEET This summary term sheet briefly summarizes the most material terms of the proposed merger and the other transactions detailed in this proxy statement. You are urged to read carefully this proxy statement, including the appendices, and the documents referred to in this proxy statement.See “Where You Can Find More Information” beginning on page72. In this proxy statement, the terms “we,” “us,” “our,” “Lyondell” and the “company” refer to Lyondell Chemical Company and, where appropriate, its subsidiaries. We refer to Basell AF as “Basell;” BIL Acquisition Holdings Limited as “Merger Sub;” and Deutsche Bank Securities Inc. as “Deutsche Bank.” The Parties to the Merger (Page 13) Lyondell is headquartered in Houston, Texas.Lyondell is North America's third-largest independent, publicly traded chemical company and is a leading global manufacturer of chemicals and plastics, a refiner of heavy, high-sulfur crude oil and a significant producer of fuel products. Basell is the largest producer of polypropylene and advanced polyolefin products, a leading supplier of polyethylene and catalysts, and an industry leader in licensing polypropylene and polyethylene processes, including providing technical services for its proprietary technologies.Merger Sub was formed by Basell for the sole purpose of entering into the merger agreement and completing the merger contemplated by the merger agreement, and has not conducted any business operations other than those incidental to its formation and in connection with the transactions contemplated by the merger agreement.The Proposed Transaction (Page 48) The proposed transaction is the acquisition of Lyondell by Basell pursuant to the Agreement and Plan of Merger, dated as of July 16, 2007, among Lyondell, Basell and Merger Sub. We refer to that Agreement and Plan of Merger, as it may be amended from time to time, as the “merger agreement.” The acquisition will be effected by the merger of Merger Sub, a wholly owned subsidiary of Basell, with and into Lyondell, with Lyondell surviving the merger and continuing its existence as a wholly owned subsidiary of Basell. We refer to that transaction as the “merger” and the date and time that the merger is completed as the “effective time.”The parties currently expect to complete the merger in the fourth quarter of 2007 subject to satisfaction of the conditions described under “Terms of the Merger Agreement—Conditions to the Merger” beginning on page62, although there can be no assurance that we will be able to do so. The Special Meeting (Page14) Date, Time, Place and Purpose (Page14).The special meeting will be held on November 20, 2007 at 9:00 a.m. Central Time in Lyondell’s General Assembly Room, Two Houston Center, 909 Fannin, Suite 400, in Houston, Texas 77010.At the special meeting, you will be asked to consider and vote upon proposals to: · approve and adopt the merger agreement, · adjourn the special meeting, if necessary, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve and adopt the merger agreement (we refer to this proposal in this proxy statement as the “meeting adjournment proposal”), and · transact any other business that may properly come before the special meeting or any adjournments or postponements of the special meeting. Record Date and Quorum (Page14).Only shareholders who hold shares of Lyondell common stock at the close of business on October 9, 2007, the record date for the special meeting, will be entitled to vote at the special meeting. Each outstanding share of Lyondell common stock on the record date will be entitled to one vote on each matter submitted to shareholders at the special meeting. As of the record date, there were 253,625,523shares of common stock outstanding.The holders of a majority of the outstanding shares of Lyondell common stock entitled to vote at the close of business on the record date will constitute a quorum for purposes of the special meeting. Abstentions and properly executed broker non-votes will be counted in determining the presence of a quorum.A broker non-vote results as to a particular matter when a broker, bank or other nominee that is the record holder of shares properly executes and returns a proxy without specific voting instructions from the beneficial owner.Under the rules of the New York Stock Exchange, brokers, banks and other nominees are precluded from exercising their voting discretion with respect to the approval of non-routine matters, such as the approval and adoption of the merger agreement. 1 Table of Contents Vote Required (Page14).Approval and adoption of the merger agreement requires the affirmative vote of a majority of the outstanding shares of Lyondell common stock on the record date. Approval of the meeting adjournment proposal requires the affirmative vote of a majority of the outstanding shares present in person or represented by proxy at the special meeting and entitled to vote on the matter, whether or not a quorum is present. Share Ownership of Directors and Executive Officers (Page15).As of the record date, our directors and executive officers beneficially owned and were entitled to vote, in the aggregate, 1,099,650 shares of Lyondell common stock, representing less than 1% of the shares of Lyondell’s common stock outstanding at that date.Lyondell’s directors and executive officers have indicated that they intend to vote all of their shares of common stock “FOR” the approval and adoption of the merger agreement and “FOR” any adjournment of the special meeting, if necessary, to solicit additional proxies. Lyondell Shareholders Will Be Entitled to Receive $48.00 in Cash For Each Lyondell Share They Own (Page49) Each issued and outstanding share of Lyondell common stock (including the shares owned by AI Chemical Investments LLC, which is an affiliate of Basell, but excluding (1) shares held by Lyondell, Basell, Merger Sub or any of their direct or indirect subsidiaries and (2) shares held by shareholders who validly perfect their appraisal rights under Delaware law) will be converted into the right to receive $48.00 in cash (which we refer to in this proxy statement as the “merger consideration”), without interest and less any applicable withholding tax. The $48.00merger consideration was determined by arm’s-length negotiation between representatives of Lyondell and Basell. See “The Merger—Background of the Merger.” The total merger consideration expected to be paid in the merger for outstanding shares of Lyondell common stock is approximately $12.2billion.Treatment of Outstanding Options, Restricted Stock, and Other Equity-Based Compensation (Page35) Options to acquire shares of Lyondell common stock under Lyondell’s incentive plans, as well as phantom options, that are outstanding immediately prior to the effective time of the merger, vested or unvested, will be cancelled as of the effective time of the merger in exchange for a cash payment. Pursuant to the merger agreement, each option holder will receive a payment equal to $48.00 times the number of shares subject to each option, less the aggregate exercise price of the option. Restricted stock and associated matching cash payments related to the vesting of those shares of restricted stock, and phantom restricted stock and associated matching cash payments related to the vesting of those shares of phantom restricted stock, that have not vested immediately prior to the effective time of the merger generally will become fully vested and be converted into the right to receive the $48.00 merger consideration. Performance units also generally will be converted into the right to receive the $48.00 merger consideration. Deferred stock units outstanding immediately prior to the effective time of the merger will be paid out based on the closing price of Lyondell’s common stock on the last trading day of the month preceding the effective time of the merger.Payments will be subject to applicable tax withholding. The total estimated amount expected to be paid in respect of options and phantom options, restricted stock and associated matching cash payments, phantom restricted stock and associated matching cash payments, performance units and deferred stock units, based on the $48.00 merger consideration, is approximately $335.0million. See “The Merger—Interests of Lyondell’s Directors and Executive Officers in the Merger” for a description of the portion of these payments that will be made to Lyondell’s directors and executive officers in connection with the merger. Recommendation of Lyondell’s Board of Directors (Page24) Lyondell’s board of directors has determined that the merger agreement and the transactions contemplated thereby, including the merger, are advisable, fair to, and in the best interests of, the holders of the shares of Lyondell common stock, has approved the merger agreement and the transactions contemplated thereby, including the merger, and recommends that you vote “FOR” the approval and adoption of the merger agreement.The board of directors reached its determination based on various factors, as more fully described in this proxy statement. 2 Table of Contents Opinion of Lyondell’s Financial Advisor (Page29) In connection with the merger, Deutsche Bank, Lyondell’s exclusive financial advisor, delivered an opinion to the board of directors as to the fairness from a financial point of view to Lyondell’s shareholders (other than Baselland Merger Sub) of the merger consideration to be received by holders of Lyondell common stock in the merger. The full text of the opinion of Deutsche Bank, which sets forth the procedures followed, assumptions made, matters considered and limitations on review undertaken by Deutsche Bank in connection with its opinion, is attached as AppendixB to this proxy statement. Deutsche Bankprovided its opinion for the information and assistance of our board of directors in connection with its consideration of the merger, and the opinion of Deutsche Bank is not a recommendation as to how any shareholder should vote or act with respect to any matter relating to the merger. We encourage you to read the opinion carefully and in its entirety. Under our engagement letter with Deutsche Bank, we agreed to pay Deutsche Bank a cash fee of $10 million at the time of an announcement of a definitive agreement pursuant to which greater than 50% of all voting power of Lyondell would be transferred and an additional cash fee of $25 million upon consummation of such a transaction.Lyondell also agreed that, if the price per Lyondell share paid in such a transaction were to exceed $48.00, Lyondell would pay Deutsche Bank an additional fee equal to 1.5% of the product of 265.5 million (the approximate number of fully diluted shares of Lyondell at July 14, 2007) multiplied by the amount by which such per share price exceeds $48.00. As provided under the engagement letter, we paid $10 million to Deutsche Bank after July 17, 2007, when the proposed merger was announced, and an additional payment of $25 million to Deutsche Bank is contingent upon consummation of the proposed merger.Deutsche Bank and its affiliates have in the past provided, are currently providing and in the future may provide, investment banking, commercial banking and other financial services to Lyondell, Basell or their respective affiliates, for which Deutsche Bank has received, and would expect to receive, compensation. Interests of Lyondell’s Directors and Executive Officers in the Merger (Page36) In considering the recommendation of Lyondell’s board of directors, you should be aware that Lyondell’s directors and executive officers have interests in the merger that may be different from your interests as a shareholder and that may present actual or potential conflicts of interest. The payouts in connection with the merger set forth below are calculated as of September 5, 2007 and are based on the $48.00 merger consideration.These interests include the following: · directors and executive officers will receive cash payments of approximately $79.5 million in the aggregate (ranging from approximately $158,750 to $44.7million per person) in respect of their vested and unvested stock options; · directors and executive officers will receive cash payments of approximately $21.5 million in the aggregate (ranging from approximately $187,680 to $6.1 million per person) in respect of their outstanding restricted stock and associated matching cash payments; · executive officers will receive cash payments of approximately $42.3 million in the aggregate (ranging from approximately $1.8 million to $17.4 million per person) in respect of their outstanding performance units; · non-employee directors will receive cash payments in respect of their accrued balances of deferred cash and deferred stock units of approximately $7.8 million in the aggregate (ranging from approximately $45,474 to $2.2 million per person) under Lyondell’s non-employee director deferred compensation plan; · executive officers will receive cash payments in respect of their accrued balances of approximately $12.2 million in the aggregate (ranging from approximately $283,472 to $5.2 million per person) under Lyondell’s executive deferred compensation plan; · executive officers will receive lump sum cash payments of approximately $29.3 million in the aggregate (ranging from approximately $158,444 to $15.8 million per person) under Lyondell’s supplemental executive retirement plan; · in the event of a termination of employment within two years after completion of the merger by Lyondell without cause or by the executive officers for good reason, the executive officers will be entitled to cash payments of approximately $28.7 million in the aggregate (ranging from approximately $1.7 million to $9.0 million per person), and the continuation of welfare benefits and certain other benefits under change in control arrangements, as well as potential excise tax gross up payments; and 3 Table of Contents · executive officers of Lyondell may enter into agreements or understandings with Basell regarding employment or other arrangements with the combined company following the effective time, although no such agreements or understandings have been entered into as of the date of this proxy statement. For a more complete description of the interests of directors and executive officers, see “The Merger—Interests of Lyondell’s Directors and Executive Officers in the Merger.” Lyondell’s board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement and the transactions contemplated thereby, including the merger, and in determining to recommend that Lyondell shareholders vote “FOR” the approval and adoption of the merger agreement. You should consider these and other interests of Lyondell’s directors and executive officers that are described in this proxy statement. Financing Arrangements (Page 42) The obligations of Basell and Merger Sub under the merger agreement are not subject to any financing condition. Basell has informed us that it estimates that the total amount of funds necessary to complete the merger and the related transactions is approximately $21.0 billion, which includes approximately $12.2 billion to be paid to holders of outstanding shares of Lyondell common stock, with the remaining funds being used to pay amounts pursuant to change in control arrangements and to refinance certain existing indebtedness of both Basell and Lyondell, to pay customary fees and expenses in connection with the proposed merger, the financing arrangements and the related transactions as well as to fund ongoing working capital requirements of the combined group. Basell has obtained debt financing commitments as of July 16, 2007 from Citigroup Global Markets Inc., Goldman Sachs International, Goldman Sachs Credit Partners L.P., Merrill Lynch, Pierce Fenner & Smith Incorporated and Merrill Lynch Capital Corporation, which were joined as of August 8, 2007 by ABN AMRO Incorporated and ABN AMRO Bank N.V., for the transactions contemplated by the merger agreement.Subject to the conditions set forth therein, the debt commitments provide for: · senior secured credit facilities in an aggregate principal amount equal to the U.S. dollar equivalent of up to $14.0 billion (plus a securitization facility backstop amount, if any); and · to the extent that the senior notes referred to below are not issued on or prior to the initial funding under the senior secured credit facilities referred to above, up to $7.0 billion (or the Euro equivalent) in aggregate principal amount of senior secured second lien loans pursuant to a senior bridge facility. Basell may, at its option, issueup to $7.0 billion (or the Euro equivalent) in aggregate principal amount of senior secured second lien notes and/or senior unsecured notes (in lieu of the senior bridge facility referred to above). Basell has substantial assets and, if the financing were not obtained and the merger did not occur, Lyondell would have recourse against Basell. Conditions to the Merger (Page 62) Lyondell’s and Basell’s obligations to complete the proposed transaction are subject to the prior satisfaction or waiver (to the extent permitted by law) of a number of conditions, including: · adoption of the merger agreement by the requisite vote of the Lyondell shareholders; · the expiration or termination of the waiting periods and the receipt of approvals applicable to the consummation of the proposed transaction required by the antitrust or competition authorities of certain non-U.S. jurisdictions; · the absence of any order, decree, ruling, injunction, law, regulation or other action that restrains, enjoins, prohibits or renders illegal the consummation of the merger; · that there has not been a material adverse effect on Lyondell since the date of the merger agreement; and 4 Table of Contents · other customary conditions, including that the representations and warranties of each party are true and correct (subject to qualifications) and performance in all material respects by each party of its obligations under the merger agreement, subject to a materiality standard. “No Solicitation” Provisions (Page 56) The merger agreement contains “no solicitation” provisions that prohibit Lyondell from taking any action to solicit an alternative takeover proposal.The merger agreement does not, however, prohibit Lyondell or its board of directors from considering an unsolicited written proposal from a third party that is a superior proposal or could reasonably be expected to lead to a superior proposal. Termination of the Merger Agreement (Page 64) Lyondell and Basell may agree to terminate the merger agreement at any time upon the mutual written consent of the parties.Other circumstances under which Lyondell or Basell may terminate the merger agreement are described under “Terms of the Merger Agreement—Termination of the Merger Agreement” beginning on page 64.Under certain circumstances resulting in the termination of the merger agreement, Lyondell will be required to pay Basell a termination fee of $385 million.These circumstances are described under “Terms of the Merger Agreement—Termination of the Merger Agreement” beginning on page 64. U.S.Tax Considerations For Lyondell’s Shareholders (Page46) Generally, the merger will be taxable to Lyondell’s shareholders for U.S. federal income tax purposes.A holder of shares of Lyondell common stock generally will recognize gain or loss for U.S. federal income tax purposes in an amount equal to the difference between the amount of cash received pursuant to the merger and the holder’s adjusted tax basis in the shares of Lyondell common stock surrendered. Shareholders Have Appraisal Rights (Page69) You have the right under Delaware law to exercise appraisal rights and receive payment in cash for the fair value of your shares of Lyondell common stock in the event the merger is completed.The fair value of your shares of Lyondell common stock as determined in accordance with Delaware law may be more, the same, or less than the merger consideration to be paid to non-dissenting shareholders pursuant to the merger.To preserve your appraisal rights: · you must not vote in favor of approval and adoption of the merger agreement, · you must not return a proxy card that is signed but not voted, · you must file a written demand for appraisal before the voting on the merger agreement at the special meeting on November 20, 2007, and · you must follow specific procedures required under Delaware law. You must follow these procedures precisely in order to exercise your appraisal rights, or you may lose them.These procedures are described in this proxy statement, and the provisions of Delaware law that grant appraisal rights and govern those procedures are attached as Appendix C.We encourage you to read these provisions carefully and in their entirety and consult your legal advisor. Litigation Related to the Merger (Page 47) Two shareholder lawsuits styled as class actions have been filed against Lyondell and its directors and Basell and Merger Sub. The complaints generally allege, among other things, that Lyondell’s board of directors breached their fiduciary duties and engaged in self dealing in connection with approval of the merger, and that Lyondell and its board of directors failed to disclose in the preliminary proxy statement certain information regarding the merger. 5 Table of Contents Market Price of Common Stock (Page 66) On July 13, 2007, the last trading day before the announced execution of the merger agreement, the closing sale price of Lyondell common stock on the New York Stock Exchange was $41.16.On May 10, 2007, the business day prior to the date of the filing by Leonard Blavatnik and AI Chemical Investments LLC, which are affiliates of Basell, of the initial Schedule 13D disclosing AI Chemical Investments LLC’s entrance into a postpaid forward contract for Lyondell shares, the closing sale price of Lyondell common stock on the New York Stock Exchange was $33.07.The merger consideration of $48.00 per share in cash represents a premium of (1) 16.6% above the $41.16 closing sale price of Lyondell common stock on July 13, 2007 and (2) 45.1% above the $33.07 closing sale price on May 10, 2007.In addition, the merger consideration of $48.00 per share in cash represents a premium of (1) 25.4% and 56.8% above the volume weighted average price for Lyondell shares for the 30 calendar days ($38.29) and one year ($30.61) ended July 13, 2007, respectively; and (2) 16.2% over the all time highest reported sales price per share ($41.30, reported intraday on July 13, 2007). 6 Table of Contents QUESTIONS AND ANSWERS ABOUT LYONDELL’S SPECIAL MEETING AND THE MERGER The following questions and answers are intended to address briefly some commonly asked questions regarding the merger, the merger agreement and the special meeting. These questions and answers do not address all questions that may be important to you as a Lyondell shareholder. Please refer to the “Summary Term Sheet” and the more detailed information contained elsewhere in this proxy statement, the appendices to this proxy statement and the documents referred to in this proxy statement, which you should read carefully. Why am I receiving these materials? You are receiving this proxy statement and proxy card because you own shares of Lyondell common stock. Our board of directors is providing these proxy materials to give you information for use in determining how to vote in connection with the special meeting of shareholders. When and where is the special meeting? The special meeting of Lyondell’s shareholders will be held on November 20, 2007, beginning at 9:00 a.m. Central Time in Lyondell’s General Assembly Room, Two Houston Center, 909 Fannin, Suite 400, in Houston, Texas 77010. What is the proposed transaction? The proposed transaction is the merger of Lyondell with a subsidiary of Basell pursuant to the merger agreement. Once the merger agreement has been approved and adopted by Lyondell’s shareholders and the other closing conditions under the merger agreement have been satisfied or waived, Merger Sub, a wholly owned subsidiary of Basell, will merge with and into Lyondell. Lyondell will be the surviving corporation and a wholly owned subsidiary of Basell. What will I be entitled to receive pursuant to the merger? If the merger is completed, you will be entitled to receive $48.00 in cash,without interest and less any applicable withholding tax, in exchange for each share of Lyondell common stock that you own at the time of the merger, unless you have exercised your appraisal rights with respect to the merger. For example, if you own 100 shares of common stock, you will receive $4,800 in cash in exchange for your shares of common stock, less any applicable withholding tax. You will not own any shares in the surviving corporation. What matters will be voted on at the special meeting? You will be asked to consider and vote on proposals to: · approve and adopt the merger agreement, · approve the adjournment of the special meeting, if necessary, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve and adopt the merger agreement, and · act upon other business that may properly come before the special meeting or any adjournments or postponements of the special meeting. How does Lyondell’s board of directors recommend that I vote my shares? The board of directors recommends that you vote: · “FOR” the proposal to approve and adopt the merger agreement, and · “FOR” the adjournment of the special meeting, if necessary, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve and adopt the merger agreement. You should read “The Merger—Reasons for the Merger; Recommendation of Lyondell’s Board of Directors” beginning on page 24 for a discussion of the factors that Lyondell’s board of directors considered in deciding to recommend the approval and adoption of the merger agreement. In considering the proposed merger, you should be aware that some of our directors and executive officers have interests in the merger that may be different from, or in addition to, the interests of our shareholders generally. See “The Merger—Interests of Lyondell’s Directors and Executive Officers in the Merger” beginning on page 36. 7 Table of Contents Who is entitled to vote? Holders of record at the close of business on October 9, 2007, which is the record date, will be entitled to one vote per share.On the record date, Lyondell had253,625,523 shares of common stock outstanding. What vote is required to approve the merger and the meeting adjournment proposal? Approval and adoption of the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of Lyondell common stock on the record date.Approval of the meeting adjournment proposal requires the affirmative vote of a majority of the outstanding shares present in person or represented by proxy at the special meeting and entitled to vote on the matter, whether or not a quorum is present.Each share of Lyondell common stock outstanding on the record date will be entitled to one vote on each matter submitted to shareholders at the special meeting. As of the record date, there were 253,625,523shares of common stock outstanding, of which our directors and executive officers beneficially owned and were entitled to vote, in the aggregate, 1,099,650 shares, representing, in the aggregate, less than 1% of the votes entitled to be cast by all outstanding shares of Lyondell common stock.Lyondell’s directors and executive officers have indicated that they intend to vote all of their shares of common stock “FOR” the approval and adoption of the merger agreement and “FOR” any adjournment of the special meeting, if necessary, to solicit additional proxies. How do I vote my Lyondell shares? For shares of Lyondell’s common stock not held in the 401(k) plans: As described on the enclosed proxy card, proxies may be submitted: · over the Internet, · by telephone, or · by mail. Proxies submitted over the Internet or by telephone must be received by 11:59 p.m. Eastern Time on November 19, 2007. If you hold your Lyondell stock in a brokerage account (that is, in “street name”), your ability to cause your shares to be voted over the Internet or by telephone depends on your broker’s voting process.Please follow the directions on your proxy card or the voter instruction form from your broker carefully. Even if you plan to attend the meeting, we encourage you to cause your shares to be voted by proxy.If you plan to vote in person at the meeting, and you hold your Lyondell stock in street name, you must obtain a proxy or voter instruction form from your broker and bring that proxy to the meeting. For shares of Lyondell’s common stock held in the 401(k) plans:The 401(k) and Savings Plans of Lyondell, and of Equistar Chemicals, LP, Millennium Chemicals Inc. and Houston Refining LP (each a wholly owned subsidiary of Lyondell) permit plan participants to direct the plan trustee on how to vote the Lyondell common stock allocated to their accounts. Your instructions to the plan trustee regarding how to vote your plan shares will be delivered via the attached proxy, which may be returned, as described on the enclosed proxy card: · over the Internet, · by telephone, or · by mail. Your proxy for shares held in the 401(k) plans must be received by 11:59 p.m. Eastern Time on November 15, 2007.The Benefits Administrative Committee, which includes executive officers and senior managers, will direct the trustee to vote shares as to which no instructions are received, according to plan terms and its fiduciary responsibilities.However, the terms of the trust agreements provide thatthe trusteewill vote such shares in the Lyondell plan in proportion to voting directions received by the trustee from Lyondell plan participants and will not vote such shares in the Millennium plan unless otherwise required by law. The trustee will vote shares as to which no instructions are received in the Equistar and Houston Refining plans according to the Benefits Administrative Committee's directions as provided in the trust agreements. 8 Table of Contents Can I change my vote? For shares of Lyondell’s common stock not held in the 401(k) plans:A proxy may be revoked by a shareholder at any time before it is voted by: · giving notice of the revocation in writing to Lyondell’s Corporate Secretary at 1221 McKinney Street, Suite 700, Houston, Texas 77010, · submitting another valid proxy by mail, telephone or over the Internet that is later dated and, if mailed, is properly signed, · voting in person at the meeting, or · if you have instructeda broker or other nominee to vote your shares, by following the directions received from your broker or nominee to change those instructions. For shares of Lyondell’s common stock held in the 401(k) plans: A proxy from a 401(k) plan participant may be revoked by submitting another valid proxy by mail, telephone or over the Internet that is later dated and, if mailed, is properly signed.This new 401(k) plan participant proxy must be received by 11:59 p.m. Eastern Time on November 15, 2007. If my shares are held in “street name” by my broker or other nominee, will my broker vote my shares for me? Your broker or other nominee will not be able to vote your shares unless you have properly instructed your broker or other nominee on how to vote. If you do not provide your broker or other nominee with voting instructions, it will have the same effect as a vote “AGAINST” the proposal to approve and adopt the merger agreement.If your broker or other nominee properly executes and returns a proxy card without specific instructions from you, a “broker non-vote” will result.In that case, your shares will be considered present at the special meeting for purposes of determining a quorum, but will not be voted on the merger proposal and will have the same effect as a vote “AGAINST” the proposal to approve and adopt the merger agreement.The failure to provide voting instructions to a broker or other nominee will have no effect on the meeting adjournment proposal. What happens if I abstain? If you return your proxy card with instructions to abstain from voting on a proposal, your shares will be counted for determining whether a quorum is present at the special meeting. An abstention with respect to a proposal has the same effect as a vote “AGAINST” the proposal. What if I return my proxy but don’t indicate how I want to vote? For shares of Lyondell’s common stock not held in the 401(k) plans:If you return a signed proxy card without indicating your vote, your shares will be voted: · “FOR” the approval and adoption of the merger agreement and · “FOR” the approval of the meeting adjournment proposal. For shares of Lyondell’s common stock held in the 401(k) plans:The Benefits Administrative Committee will direct the trustee to vote shares as to which no instructions are received, according to plan terms and its fiduciary responsibilities.However, the terms of the trust agreements provide thatthe trusteewill vote such shares in the Lyondell plan in proportion to voting directions received by the trustee from Lyondell plan participants and will not vote such shares in the Millennium plan unless otherwise required by law. The trustee will vote shares as to which no instructions are received in the Equistar and Houston Refining plans according to the Benefits Administrative Committee's directions as provided in the trust agreements. 9 Table of Contents What happens if I do not return a proxy card or otherwise do not vote? For shares of Lyondell’s common stock not held in the 401(k) plans:Your failure to return a proxy card or otherwise vote will mean that your shares will not be counted toward determining whether a quorum is present at the special meeting and will have the effect of a vote “AGAINST” the proposal to approve and adopt the merger agreement. Such failure will have no effect with respect to the vote on the meeting adjournment proposal. For shares of Lyondell’s common stock held in the 401(k) plans:The Benefits Administrative Committee will direct the trustee to vote shares as to which no instructions are received, according to plan terms and its fiduciary responsibilities.However, the terms of the trust agreements provide thatthe trusteewill vote such shares in the Lyondell plan in proportion to voting directions received by the trustee from Lyondell plan participants and will not vote such shares in the Millennium plan unless otherwise required by law. The trustee will vote shares as to which no instructions are received in the Equistar and Houston Refining plans according to the Benefits Administrative Committee's directions as provided in the trust agreements. What is “householding”? In accordance with notices that Lyondell sent to certain shareholders, Lyondell is sending only one copy of this proxy statement to those shareholders who share the same address, unless they have notified Lyondell that they want to continue receiving multiple copies. This practice, known as “householding,” is designed to reduce duplicate mailings and save significant printing and postage costs. If you received a householded mailing and you would like to have additional copies mailed to you, we will deliver promptly upon oral or written request a separate copy of the proxy statement, including the attached appendices, to any shareholder at your address. If you wish to receive a separate copy of the proxy statement, you can contact Morrow & Co. Inc. at the contact information listed below under “Who can help answer my questions?”If you would like to revoke your consent to the householding of documents, please submit your request to Broadridge Financial Solutions, Inc. either by calling toll-free at 1-800-542-1061 or by writing to Broadridge, Householding Department, 51 Mercedes Way, Edgewood, New York, 11717. Unfortunately, householding for bank and brokerage accounts is limited to accounts within the same bank or brokerage firm. For example, if you and your spouse share the same last name and address, and you and your spouse each have two accounts containing Lyondell stock at two different brokerage firms, your household will receive two copies of the Lyondell meeting materials—one from each brokerage firm. When do you expect the merger to be completed?What is the “marketing period?” The parties to the merger agreement are working toward completing the merger as quickly as possible.The parties currently expect to complete the merger in the fourth quarter of 2007, although there can be no assurance that we will be able to do so.In order to complete the merger, we must obtain shareholder approval and the other closing conditions under the merger agreement must be satisfied or waived.In addition, Basell is not obligated to complete the merger until the expiration of a “marketing period” that it may use to complete its financing for the merger.The marketing period begins on the second business day after we have obtained shareholder approval and satisfied other conditions under the merger agreement and lasts for up to 20 business days, except that the marketing period may not extend beyond February15,2008.See “Terms of the Merger Agreement—When the Merger Becomes Effective” and “Terms of the Merger Agreement—Termination of the Merger Agreement” beginning on pages 49 and 64, respectively. If the merger is completed, how will I receive the cash for my shares? If the merger is completed, you will receive a letter of transmittal with instructions on how to send your stock certificates to the paying agent in connection with the merger. You will receive cash for your shares from the paying agent after you comply with these instructions. If your Lyondell shares are held for you in “street name” by your broker, you will receive instructions from your broker as to how to effect the surrender of your “street name” shares and receive cash for those shares.If your shares are held in a 401(k) plan, you will receive instructions regarding your right to direct investment of the proceeds of those shares. 10 Table of Contents Should I send in my stock certificates now? No.If the merger is completed, you will receive shortly thereafter the letter of transmittal instructing you to send your stock certificates to the paying agent in order to receive the cash payment of the merger consideration for each Lyondell share represented by your stock certificates. You should use the letter of transmittal to exchange your stock certificates for the cash payment to which you are entitled upon completion of the merger. Who can help answer my questions? If you would like additional copies, without charge, of this proxy statement or if you have questions about the merger agreement or the merger, including the procedures for voting your shares, you should contact Lyondell’s proxy solicitor at: Morrow & Co. Inc. 470 West Avenue, 3rd Floor Stamford, CT 06902 Banks and Brokers Call: (203)658-9400 All Others Call Toll Free: (800)607-0088 11 Table of Contents FORWARD-LOOKING STATEMENTS This proxy statement, and the documents to which we refer you in this proxy statement, contain “forward-looking statements” within the meaning of the federal securities laws.Forward-looking statements include information about Lyondell’s results of operations, the expected completion and timing of the merger, as well as other information relating to the merger.Forward-looking statements can be identified by words such as “estimate,” “believe,” “expect,” “anticipate,” “plan,” “budget” or other words that convey the uncertainty of future events or outcomes.Many of these forward-looking statements have been based on expectations and assumptions about future events that may prove to be inaccurate.While management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond Lyondell’s control.Actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including but not limited to: · Lyondell’s ability to implement its business strategies, including the ability of Lyondell and Basell to complete the proposed merger, · failure to obtain shareholder approval or to satisfy other closing conditions, including regulatory approvals, with respect to the proposed merger, or the failure of the proposed merger to close for any other reason, · the occurrence of any event, change or circumstance that could give rise to the termination of the merger agreement or delays in completing the proposed merger, · uncertainty concerning the effects of the proposed merger, including the diversion of attention from the day-to-day business of Lyondell and the potential disruption to employees and relationships with customers, suppliers, distributors and business partners, · the amount of the costs, fees, expenses and charges relating to the proposed merger, · the failure by Basell and Merger Sub to obtain the expected debt financing arrangements set forth in the debt commitment letter or replacement debt financing, · the availability, cost and price volatility of raw materials and utilities, · the supply/demand balances for Lyondell’s and its joint ventures’ products, and the related effects of industry production capacities and operating rates, · uncertainties associated with the U.S. and worldwide economies, including those due to political tensions in the Middle East and elsewhere, · legal, tax and environmental proceedings, · the cyclical nature of the chemical and refining industries, · operating interruptions (including leaks, explosions, fires, weather-related incidents, mechanical failure, unscheduled downtime, supplier disruptions, labor shortages or other labor difficulties, transportation interruptions, spills and releases and other environmental risks), · current and potential governmental regulatory actions in the U.S. and in other countries, · terrorist acts and international political unrest, · competitive products and pricing pressures, · technological developments, · risks of doing business outside the U.S., including foreign currency fluctuations, and · access to capital markets. Any of these factors, or a combination of these factors, could materially affect future results of operations and the ultimate accuracy of the forward-looking statements.These forward-looking statements are not guarantees of future performance, and actual results and future developments may differ materially from those projected in the forward-looking statements.Management cautions against putting undue reliance on forward-looking statements or projecting any future results based on such statements or present or prior earnings levels. 12 Table of Contents All forward-looking statements in this proxy statement, and in the documents to which we refer you in this proxy statement, are qualified in their entirety by the cautionary statements contained in this section, elsewhere in this proxy statement and in Lyondell’s Annual Report on Form 10-K for the year ended December 31, 2006 and subsequent Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.These factors are not necessarily all of the important factors that could affect us.Use caution and common sense when considering these forward-looking statements.We do not intend to update these statements unless securities laws require us to do so. In addition, this proxy statement contains summaries of contracts and other documents.These summaries may not contain all of the information that is important to an investor, and reference is made to the actual contract or document for a more complete understanding of the contract or document involved. PARTIES INVOLVED IN THE PROPOSED TRANSACTION Lyondell Lyondell Chemical Company 1221 McKinney Street, Suite 700 Houston, Texas77010 Telephone: (713) 652-7200 Lyondell Chemical Company, a Delaware corporationheadquartered in Houston, Texas, is North America's third-largest independent, publicly traded chemical company. Lyondell is a leading global manufacturer of chemicals and plastics, a refiner of heavy, high-sulfur crude oil and a significant producer of fuel products. Key products include ethylene, polyethylene, styrene, propylene, propylene oxide, gasoline, ultra low-sulfur diesel, methyl tertiary butyl ether and ethyl tertiary butyl ether. Detailed descriptions about Lyondell’s business and financial results are contained in its Annual Report on Form10-K for the year ended December31, 2006 and subsequent Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.See “Where You Can Find More Information” beginning on page72 of this proxy statement. Basell Basell AF BIL Acquisition Holdings Limited PO Box 625, 2oofddorp Hoofddorp, Netherlands Telephone: +31 20 44 68 644 Basell AF, a Luxembourg company that is constituted as a Société en Commandite par Action, is the global leader in polyolefin technology, production and marketing. It is the largest producer of polypropylene and advanced polyolefin products; a leading supplier of polyethylene and catalysts, and an industry leader in licensing polypropylene and polyethylene processes, including providing technical services for its proprietary technologies. Basell, together with its joint ventures, has manufacturing facilities in 19 countries and sells products in more than 120 countries. Basell is privately owned by Access Industries. BIL Acquisition Holdings Limited, a newly formed Delaware corporation, was formed by Basell for the sole purpose of entering into the merger agreement and completing the merger contemplated by the merger agreement. BIL Acquisition Holdings Limited is wholly owned by Basell and has not conducted any business operations other than those incidental to its formation and in connection with the transactions contemplated by the merger agreement. 13 Table of Contents THE SPECIAL MEETING This proxy statement is furnished to Lyondell’s shareholders in connection with the solicitation of proxies by Lyondell’s board of directors in connection with the special meeting of shareholders relating to the merger. Date, Time and Place of the Special Meeting The special meeting will be held on Tuesday, November 20, 2007 at 9:00 a.m. Central Time in Lyondell’s General Assembly Room located in Two Houston Center, 909 Fannin, Suite 400, Houston, Texas 77010. Purpose At the special meeting, shareholders will be asked to consider and vote on proposals to: · approve and adopt the merger agreement, · approve the adjournment of the special meeting, if necessary, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve and adopt the merger agreement, and · transact any other business that may properly come before the special meeting or any adjournments or postponements of the special meeting. Record Date and Quorum Lyondell has fixed the close of business on October 9, 2007 as the record date for the special meeting.Only holders of record of Lyondell’s common stock on the record date are entitled to vote at the special meeting and any adjournment or postponement of the special meeting.On the record date, Lyondell had 253,625,523shares of common stock outstanding. Each share of Lyondell’s common stock entitles its holder to one vote on all matters properly coming before the special meeting.The presence at the special meeting, in person or by proxy, of the holders of a majority of the outstanding shares of Lyondell common stock entitled to vote will constitute a quorum at the special meeting.As described below, all shares of Lyondell common stock represented at the meeting, including shares for which proxies have been received but for which shareholders have abstained and broker non-votes, will be treated as present at the special meeting for purposes of determining the presence or absence of a quorum for the transaction of all business.In the event that a quorum is not present at the special meeting, it is expected that the meeting will be adjourned to solicit additional proxies. Vote Required for Approval Approval and adoption of the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of Lyondell common stock. For the proposal to approve and adopt the merger agreement, you may vote FOR, AGAINST or ABSTAIN. Abstentions will be counted for the purpose of determining whether a quorum is present, but will have the same effect as a vote “AGAINST” the approval and adoption of the merger agreement. Your failure to return a proxy card or otherwise vote will mean that your shares will not be counted toward determining whether a quorum is present at the special meeting and will have the effect of a vote “AGAINST” the proposal to approve and adopt the merger agreement. Under the rules of the New York Stock Exchange, brokers who hold shares in street name for customers have the authority to vote on “routine” proposals when they have not received instructions from beneficial owners. However, brokers cannot exercise their voting discretion with respect to approving non-routine matters such as the approval and adoption of the merger agreement.As a result, without specific instructions from the beneficial owner of the shares, brokers are not permitted to vote those shares.If a broker properly executes and returns a proxy card without specific instructions from the beneficial holder, that is referred to as a “broker non-vote.” These “broker non-votes” will be counted for purposes of determining a quorum, but will have the same effect as a vote “AGAINST” the approval and adoption of the merger agreement. The proposal to adjourn the special meeting, if necessary, to solicit additional proxies requires the affirmative vote of the holders of a majority of the outstanding shares of Lyondell common stock present in person or represented by proxy at the special meeting and entitled to vote on the matter, whether or not a quorum is present. For the meeting adjournment proposal, you may vote FOR, AGAINST or ABSTAIN. Abstentions and broker non-votes will count for the purpose of determining whether a quorum is present. If you abstain, it will have the same effect as a vote “AGAINST” the meeting adjournment proposal.Broker non-votes will have no effect on the vote to adjourn the special meeting. Your failure to return a proxy card or otherwise vote will have no effect with respect to the vote on the meeting adjournment proposal. 14 Table of Contents If the special meeting is adjourned or postponed for any reason, at any subsequent reconvening of the special meeting, all proxies will be voted in the same manner as they would have been voted at the original convening of the meeting, except for any proxies that have been revoked or withdrawn. The proxy card also confers discretionary authority on the people named in the proxy card to vote the shares represented by the proxy card on any other matter that is properly presented for action at the special meeting.As of the date of this proxy statement, Lyondell is not aware of any other matter to be raised at the special meeting. As of the record date, Lyondell’s directors and executive officers beneficially owned, and had the right to vote, in the aggregate, 1,099,650shares of Lyondell common stock, representing less than 1% of the votes entitled to be cast by all outstanding shares of Lyondell’s common stock. Lyondell’s directors and executive officers have indicated that they intend to vote all of their shares of common stock “FOR” the approval and adoption of the merger agreement and “FOR” any adjournment of the special meeting, if necessary, to solicit additional proxies. Proxies and Revocation of Proxies Voting a Proxy As described on the enclosed proxy card, proxies may be submitted: · over the Internet, · by telephone, or · by mail. If you submit a proxy by telephone or the Internet or by returning a signed proxy card by mail, your shares will be voted at the special meeting as you indicate on your proxy card or by such other method. If you sign your proxy card without indicating your vote, your shares will be voted: · “FOR” the approval and adoption of the merger agreement, · “FOR” the adjournment of the special meeting, if necessary, to solicit additional proxies, and · in accordance with the recommendations of our board of directors on any other matters properly brought before the special meeting for a vote. Proxies submitted over the Internet or by telephone must be received by 11:59 p.m. Eastern Time on November 19, 2007. If you hold your Lyondell common stock in a brokerage account, your ability to provide voting instructionsover the Internet or by telephone depends on your broker’s voting process.Please follow the directions on your proxy card or the voter instruction form from your broker carefully.If your shares of common stock are held in street name, you will receive instructions from your broker that you must follow in order to have your shares voted.If you do not instruct your broker to vote your shares, it has the same effect as a vote “AGAINST” approval and adoption of the merger agreement and has no effect on the meeting adjournment proposal. Even if you plan to attend the special meeting, we encourage you to cause your shares to be voted by proxy.If you plan to vote in person at the meeting, and you hold your Lyondell common stock in street name, you must obtain a proxy or voter instruction form from your broker and bring that proxy to the meeting. For participants in the 401(k) and Savings Plans of Lyondell, and of Equistar Chemicals, LP, Millennium Chemicals Inc. and Houston Refining LP (each a wholly owned subsidiary of Lyondell), the plans permit you to direct the plan trustee on how to vote the Lyondell common stock allocated to your accounts. Your instructions to the plan trustee regarding how to vote your plan shares will be delivered via the attached proxy, which may be returned, as described on the enclosed proxy card: · over the Internet, · by telephone, or · by mail. 15 Table of Contents Your proxy for shares held in the 401(k) plans must be received by 11:59 p.m. Eastern Time on November 15, 2007.
